Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Care on 06/09/2022.

The application has been amended as follows: 

Claim 1. (Currently amended) Electrochemical cell for lithium accumulator comprising:
- a negative electrode consisting of an active material, the active material consisting of metallic lithium;
- a positive electrode associated with an aluminium current collector; and
- a liquid or gel electrolyte placed between said negative electrode and said positive electrode, characterised in that the negative electrode is provided at a face in contact with the electrolyte with a layer comprising a compound containing aluminium, said compound being an aluminium salt, and in that the electrolyte comprises at least one lithium salt chosen from among lithium imide, lithium triflate, lithium perchlorate salts and mixtures thereof.
Claims 2-14: (as presented)
Claim 15. (currently amended) A method of preparing or regenerating a cell as defined in claim 1, comprising a step consisting of subjecting:
- a cell comprising a negative electrode consisting of an active material, the active material consisting of metallic lithium; a positive electrode associated with an aluminium current collector; and an electrolyte located between said negative electrode and said positive electrode comprising at least one lithium salt chosen from among lithium imide, lithium triflate, lithium perchlorate salts and mixtures thereof;
to a corrosion potential of aluminium for a sufficiently long time to obtain partial corrosion of the aluminium collector and the concomitant formation of a layer comprising a compound containing aluminium on the face of the negative electrode in contact with the electrolyte.

16. (Currently amended) A method of preparing and electrochemical cell for a lithium accumulator, the method comprising depositing a layer comprising a compound containing an aluminium salt, on a face of a negative electrode, wherein the negative electrode consists of an active material, the active material consisting of metallic lithium
wherein the face of the negative electrode is in contact with a liquid or gel electrolyte chosen from among lithium imide, lithium triflate, lithium perchlorate salts and mixtures thereof:
and wherein the liquid or gel electrolyte is arranged between said face of the negative electrode and a positive electrode associated with an aluminium current collector.

Election/Restrictions
Claims 1-15 and 16 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 09/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 15 is withdrawn.  Claim 15, directed to a method of preparing an electrochemical cell no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is US 5260144 which teaches a metallic anode comprising an aluminum salt added to the electrolyte.  The prior art does not teach a metallic lithium anode having a layer of aluminum salt between the electrolyte and the anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759